Citation Nr: 0735488	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-33 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for an eye disability.  

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION


The veteran served on active duty from January 1968 to 
January 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January and June 2005 decisions of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran has limited his appeal to 
the issues of service connection for an eye disability, back 
disability, and PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his VA Form 21-526, Veteran's Application for Compensation 
and/or Pension, the veteran requested that his medical 
records from Social Security Administration (SSA) be 
obtained.  SSA has verified that the veteran is receiving SSA 
benefits.  Since the veteran has been found to be disabled by 
the SSA, VA has a statutory duty to obtain these records.  38 
U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2007).  The United States Court of Appeals for Veterans 
Claims (Court) has also held that VA has a duty to acquire 
both the SSA decision and the supporting medical records 
pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 
171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  
These records should be obtained on remand.  See also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

With regard to the claims of service connection for an eye 
disability, the veteran contends that he injured his eyes 
from dust and dirt, and that he has had blurred vision since 
service.  The veteran was treated during service for 
conjunctivitis and blurred vision.  With regard to a back 
disability, the veteran contends that during service, he 
drove and operated large vehicles on rough terrain which 
resulted in backaches and injury.  The veteran was not 
treated for back complaints, but was treated for rib 
tenderness which he indicates is related to his post-service 
recurrent back disorder.   

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

The record before VA need only (1) contain competent evidence 
that the veteran has persistent or recurrent symptoms of 
current disability and (2) indicate that those symptoms may 
be associated with the veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).

In this case, as noted there are missing medical records 
which must be obtained, if possible.  Thus, the case is being 
remanded for this action.  In light of that fact and based on 
the contentions of the veteran, the Board finds that the 
veteran should be afforded a VA examination to determine if 
he currently has an eye disability and a back disability 
which are etiologically related to service.  

The veteran claims that he has PTSD from various inservice 
stressful events.  The veteran states that while stationed in 
Pleiku and Da Nang, he was subjected to enemy fire to include 
firefights.  He indicated that he served in Vietnam from 
July 1968 to July 1969 although service personnel records 
indicate that he served in Vietnam from May 1968 to May 1969.  
He reported that he went to Pleiku within the first few days 
(around May to June 1968) and was sent to Da Nang 6 months 
later (approximately November-December 1968).  In Pleiku, his 
unit reportedly underwent rocket attacks.  In Da Nang, his 
unit ran night convoy missions hauling explosives during 
which time they were subject to sniper fire.  He witnessed 
trucks being blown up.  He also reported that he saw a boy 
run over.  The veteran's service personnel records indicate 
that he served with Company A, 124th Signal Battalion, 4th 
Infantry Division as a light vehicle driver from June 1968 to 
October 1968 and with the 585th Transportation Company from 
November 1968 to May 1969 as a heavy truck driver.  

On remand, an attempt should be made to verify the veteran's 
claimed stressors through the appropriate channels, to 
include the U.S. Armed Services Center for Research of Unit 
Records (CRUR) (Note: CURR is now called the U. S. Army and 
Joint Services Records Research Center (JSRRC).  JSRRC should 
be provided with all pertinent information, to include copies 
of personnel records, units of assignment, and stressor 
statement.  JSRRC should be requested to verify whether the 
unit to which the veteran was attached in Vietnam was subject 
to enemy fire.  If any alleged stressor cannot be verified, 
that should be stated.

If a stressor is verified, the veteran should be scheduled 
for a VA psychiatric examination for the purpose of 
determining the etiology of any psychiatric disability 
diagnosed.  Based on examination findings, historical 
records, and medical principles, the physician should give a 
medical opinion, with full rationale, as to whether the 
veteran currently has PTSD.  The examiner should specifically 
identify the verified stressor which is responsible for any 
diagnosed PTSD.  

In a June 2005 statement, the veteran indicated that there 
were missing Mental Hygiene Clinic records from the VA 
outpatient facility in Mount Vernon, Missouri.  The Board 
notes that the record on appeal does contain some records 
from the facility.  However, since this case must be remand 
for additional development, any additional records of 
treatment should be obtained and associated with the record 
on appeal.  When reference is made to pertinent medical 
records, especially records in VA's possession, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, VCAA notice was not issued with regard to 
Dingess/Hartman.  As this case is being remanded, the veteran 
should be notified of such.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority to include Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Obtain and associate with the claims 
file copies of all clinical records 
including Mental Hygiene Clinic records, 
which are not already in the claims file, 
of the veteran's treatment at the VA 
outpatient facility in Mount Vernon, 
Missouri.  

3.  Obtain from SSA a copy of their 
decision regarding the veteran's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon in that decision.

4.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current eye and back 
disabilities.  The examiner should review 
the claims folder prior to examination.  
The examiner should opine as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that any current eye and/or back 
disabilities are related to service.  

5.  An attempt should be made to verify 
the veteran's claimed stressors through 
the appropriate channels, to include 
JSRRC.  JSRRC should be provided with all 
pertinent information, to include copies 
of personnel records, units of 
assignment, and stressor statement.  
JSRRC should specifically be requested to 
verify all alleged stressors to include 
whether the unit(s) to which the veteran 
was attached in Vietnam was subject to 
enemy fire.  If any alleged stressor 
cannot be verified, that should be 
stated.

6.  If a stressor is verified, schedule 
the veteran for a VA psychiatric 
examination for the purpose of 
determining the etiology of any 
psychiatric disability diagnosed.  The 
examiner should review the claims folder 
prior to examination.  Based on 
examination findings, historical records, 
and medical principles, the physician 
should give a medical opinion, with full 
rationale, as to whether the veteran 
currently has PTSD under DSM IV.  The 
examiner should specifically identify the 
verified stressor(s) which is(are) 
responsible for PTSD, if diagnosed.

7.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
as to any issue remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).


